Name: 2012/456/CFSP: Political and Security Committee Decision EUPOL AFGHANISTAN/1/2012 of 10Ã July 2012 on the appointment of the Head of Mission of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  EU institutions and European civil service
 Date Published: 2012-08-03

 3.8.2012 EN Official Journal of the European Union L 208/17 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL AFGHANISTAN/1/2012 of 10 July 2012 on the appointment of the Head of Mission of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (2012/456/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/279/CFSP of 18 May 2010 on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (1) and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Article 10(1) of Decision 2010/279/CFSP, the Council authorised the Political and Security Committee, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of the EUPOL AFGHANISTAN mission, including the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Mr Karl Ã ke ROGHE as Head of Mission from 1 August 2012, HAS ADOPTED THIS DECISION: Article 1 Mr Karl Ã ke ROGHE is hereby appointed Head of the European Union Police Mission in Afghanistan as from 1 August 2012 until 31 May 2013. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 July 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 123, 19.5.2010, p. 4.